Citation Nr: 0101671	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  96-15 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1972, including a tour of duty in Vietnam from September 1966 
to November 1967.

By a decision, dated October 16, 1997, the Board of Veterans' 
Appeals (Board) denied the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
on the basis that such claim was not well grounded.  An 
appeal followed to the United States Court of Veterans 
Appeals (since renamed the United States Court of Appeal for 
Veterans Claims) (Court).  By its memorandum decision of May 
5, 2000, the Court vacated the Board's October 1997 decision, 
finding that the Board had erred in failing to obtain 
existing Department of Veterans Affairs (VA) outpatient 
treatment records compiled at the Veterans Center in 
Fayetteville, North Carolina, during 1995, and in relying on 
a June 1995 report from a VA psychologist that was not in 
conformity to the criteria set forth in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed. (1994) (DSM-IV).  In addition, 
the Court noted that the veteran's entitlement to service 
connection for a nervous disorder had been denied by the VA 
Regional Office (RO) in Winston-Salem, North Carolina, in May 
1987, and that an informal claim to reopen for service 
connection for an anxiety disorder, based on new and material 
evidence, had been filed in April 1995, which was ignored by 
the RO and the Board.  As the Court held that a notice of 
disagreement had been filed to this issue, error on the 
Board's part in failing to remand such matter to the RO for 
consideration was noted.  This issue was thus remanded to the 
Board with instructions to return the matter to the RO for 
consideration of certain, specified questions.

Upon return of the claims folder to the Board, the veteran's 
attorney was contacted in writing in August 2000 for the 
purpose of requesting that he submit any additional argument 
or evidence in support of the claimed benefits.  In response, 
the attorney submitted written correspondence, dated in 
November 2000, which has been added to the claims folder.

It is noted parenthetically that in his VA Form 9, Appeal to 
the Board of Veterans' Appeals, of March 1996, the veteran 
specifically requested a Board hearing to be held in 
Washington, DC.  Such a proceeding was thereafter scheduled 
to occur in August 1997, written notice of which was 
furnished to the veteran.  He nevertheless failed to appear 
for the scheduled hearing in August 1997 and no further 
request for a hearing before Board or RO personnel remains 
pending at this time.


REMAND

Based on the directives of the Court, further evidentiary and 
procedural development by the RO of the issues of service 
connection for post-traumatic stress disorder and service 
connection for anxiety disorder is required prior to entry of 
a merits-based decision by the Board as to either matter.  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, the RO has not 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, and it would be potentially 
prejudicial to the veteran-appellant if the Board were to 
proceed to issue a merits-based decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Thus, further action by the RO is needed.

Lastly, as further medical examination is deemed to be 
necessitated, the veteran is hereby advised of the importance 
of appearing for such evaluation.  In that vein, the 
veteran's attention is directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Accordingly, on the basis of the foregoing, the issues in 
question are REMANDED to the RO for completion of the 
following actions:

1.  The RO should contact the veteran in 
writing through his attorney for the 
purpose of advising him of his right to 
submit any additional argument and/or 
evidence in support of his claims for 
entitlement to service connection for 
PTSD and an anxiety disorder.  Such 
evidence may be of a lay or medical 
variety, including but not limited to 
copies of service medical or personnel 
records he may hold in his possession; 
statements from service medical 
personnel; "buddy" certificates or 
affidavits from fellow servicemen; 
employment or retirement physical 
examinations; medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated; letters written during 
service; photographs; pharmacy 
prescription records; or insurance 
examinations.  Such evidence should be 
relevant to the question of the service 
incurrence or aggravation of the claimed 
disorders.

2.  In addition, the veteran should be 
contacted through his attorney for the 
specific purpose of requesting that he 
provide a listing of the names and 
addresses of those VA and non-VA medical 
professionals who have evaluated and/or 
treated him for PTSD or an anxiety 
disorder before, during, and after his 
discharge from military service.  The 
approximate dates of any such evaluation 
or treatment should also be provided, to 
the extent possible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
all records not already on file which are 
referenced in connection with the 
aforementioned request, including but not 
limited all records of treatment compiled 
at the Veterans Center in Fayetteville, 
North Carolina.  All VA treatment 
records, including those of the 
aforementioned Veterans Center, must be 
obtained regardless of whether in fact 
the veteran responds to the foregoing 
request.  Such records, once obtained, 
must then be added to the claims folder.

3.  The RO should also request from the 
veteran through his attorney a 
comprehensive written statement 
containing as much detail as possible 
regarding the stressor(s) to which he 
alleges he was exposed in service, which 
led to his PTSD.  He should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates of any and all incidents to within 
seven days, types and locations of the 
incidents, full names and service numbers 
of any other persons present, detailed 
descriptions of events, and any other 
identifying information.  The veteran 
must be advised that this information is 
necessary to obtain supportive evidence 
of his claimed stressors, and that he 
must be as specific as possible because 
without such details adequate research 
for verifying information cannot be 
conducted.  He must also be advised to 
obtain and submit any verifying data from 
individuals who might have knowledge of 
the in-service stressors which the 
veteran claims led to the onset of his 
PTSD, such as statements from fellow 
servicemen or his spouse.  With regard to 
the sniper and rocket fire, he should be 
asked to note how frequent the attacks 
were, the approximate time period of the 
attacks, whether there were casualties 
from his unit, whether he can provide 
names of casualties, and whether he was 
involved with the direct effects of the 
attacks? (barracks/duty section hit, 
etc).  As to having seen wounded soldiers 
and dead enemy bodies on the perimeter of 
the base, the veteran should be asked if 
he can provide the names of the injured 
men and the approximate date these events 
took place.  The reason for his being in 
the vicinity of these individuals should 
be noted.  As to his having to clean up 
after an explosion on the runway of his 
base, the veteran should describe what 
his duties entailed, the date of the 
incident, the name of the base to which 
assigned at the time, and in what 
capacity he participated in the clean-up?

4.  The veteran's service personnel 
records should be obtained and included 
in the claims folder.

5.  Based on any additional information 
obtained regarding the claimed 
stressor(s), as well as the information 
relating thereto previously supplied by 
the veteran and any pertinent evidence 
currently of record, the RO should 
prepare a summary of all the claimed 
stressors, with as much detail as 
possible.  This summary, along with a 
copy of the veteran's Department of 
Defense Form 214 and the Department of 
the Air Force 7, or its equivalent, his 
service personnel records and all 
associated documents should then be sent 
to the United States Armed Services 
Center for Research of Unit Records Army 
(USASCRUR) and/or the United States Air 
Force (USAF) with a request to provide 
any information that may corroborate the 
veteran's alleged stressor(s).

6.  Following receipt of the 
USASCRUR/USAF report, as well as the 
completion of any additional development 
requested above or suggested by those 
agencies, the RO should prepare a report 
detailing the nature of any in-service 
stressful event(s), verified by the 
USASCRUR/USAF or through other documents.  
If no stressor is verified, the RO should 
so state in its report.  The report is 
then to be added to the claims file.  

7.  The RO should contact the Social 
Security Administration (SSA) and 
request all medical and administrative 
records utilized by that agency with 
respect to any application by the 
veteran for SSA benefits.  All attempts 
to secure these records must be 
documented in the claims folder, and any 
records received should be associated 
therewith.

8.  Thereafter, the veteran is to be 
afforded a VA medical examination by 
physician in the specialty of psychiatry 
for the purpose of determining the nature 
and etiology of the veteran's claimed 
PTSD and anxiety disorder.  The veteran's 
claims folder in its entirety is to be 
furnished to the examiner prior to any 
evaluation of the veteran for use in the 
study of this case.  Such examination is 
to include a review of the veteran's 
history and current complaints, as well 
as a comprehensive mental status 
evaluation.  Any indicated diagnostic 
studies, including psychological testing 
and PTSD sub-scales, must also be 
accomplished if deemed warranted by the 
examiner.  All established psychiatric 
diagnoses are then to be fully set forth. 

It is requested that the psychiatric 
examiner offer a professional opinion, 
with full supporting rationale, as 
whether the veteran has PTSD meeting the 
DSM-IV criteria, and, if so, whether it 
is at least as likely as not that the 
veteran's PTSD is the result of any in-
service event.  A detailed response is 
also requested as to whether the veteran 
has a separate anxiety disorder, and if 
so, whether it is at least as likely as 
not that any such disorder originated in 
service.  If not, the examiner should 
note whether the condition indisputably 
was present before service.  If so, is it 
at least as likely as not that the 
disability underwent an increase in 
severity in service.  If so, is any 
increase indisputably the result of the 
natural progress of the disability.  Use 
by the examiner of the italicized 
standard of proof in formulating a 
response is requested.  

9.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

10.  The RO must also review the claims 
file and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to the Veterans Benefits 
Administration Fast Letters, as well as 
any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

11.  Lastly, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for PTSD on the basis 
of all the evidence on file and all 
governing legal authority, including the 
Veterans Claims Assistance Act of 2000; 
38 C.F.R. § 3.304(f) as amended March 7, 
1997, see 64 Fed. Reg. 32807 (1999); and 
all pertinent case law.  

With respect to the claim of entitlement 
to service connection for an anxiety 
disorder, the RO must initially determine 
whether there was a formal application in 
the claims folder prior to the RO's 
denial in May 1987 of the veteran's claim 
for service connection for a nervous 
condition.  If a formal application was 
of record prior to entry of the May 1987 
action, the RO should then, following any 
further development actions deemed 
necessary, adjudicate the merits of the 
veteran's reopened claim.  If no formal 
claim was on file prior to the rating 
decision of May 1987, then the RO should 
forward a formal application to the 
veteran for its completion and 
submission.  Any such adjudication must 
be made in light of the VA's Rating 
Schedule criteria that existed in 1995 
and those set forth in diagnostic codes 
for psychiatric conditions in 38 C.F.R. 
§§ 4.125, 4.126, and 4.130, as revised in 
1996. 

On de novo review, the Court holds that 
the totality of the veteran's 
communications in his October 1995 
statement, in conjunction with the RO's 
December 1995 SOC, and his March 1996 
statement expressed timely disagreement 
that "encompassed" the RO's failure in 
September 1995 to adjudicate his anxiety-
disorder claim. Isenbart, supra. "When 
the Board has jurisdiction over a 
particular matter, that jurisdiction is 
'mandatory'". Jones (Raymond) v. West, 12 
Vet. App. 98, 106 (1998) (quoting In the 
Matter of the Fee Agreement of Cox, 10 
Vet. App. 361, 374 (1997), vacated in 
part on other grounds sub nom. Cox v. 
West, 149 F.3d 1360, 1365 (Fed. Cir. 
1998) (holding expressly that this Court 
properly held that such decision by 
Secretary is mandatory)). Accordingly, 
when the Board has jurisdiction over a 
particular claim, it must remand it, 
rather than refer it, to the RO for 
appropriate development and adjudication. 
See Godfrey (Willis) v. Brown, 7 Vet. 
App. 398, 408-10 (1995). 

If any benefit sought on appeal is not 
granted, the veteran and his attorney 
should be provided with a supplemental 
statement of the case which should 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, inclusive, as applicable, of 
citation to 38 C.F.R. § 3.655.  The 
veteran and his attorney are advised of 
the need to submit a substantive appeal 
if the decision pertaining to anxiety 
reaction is unfavorable to the veteran.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claims in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


